Citation Nr: 1101450	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  01-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an effective date prior to August 31, 2004, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to September 
1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, granted entitlement to a TDIU, effective 
August 31, 2004.  

The Board notes that additional evidence was forwarded to the RO 
in July 2009.  The Veteran has waived initial RO consideration of 
the new evidence submitted in conjunction with his claim.  
38 C.F.R. § 20.1304 (c) (2010).  

In August 2009, The Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In a January 2010 decision, the Board denied entitlement to an 
effective date prior to August 31, 2004, for the allowance of a 
TDIU.  The Veteran appealed the Board's January 2010 decision to 
the United States Court of Appeals for Veterans Claims (Court).  
By Order dated July 2010, the Court granted a Joint Motion for 
Partial Remand, vacating part of the Board's decision that denied 
entitlement to an effective date prior to August 31, 2004, for 
the grant of a TDIU, and remanded the case for compliance with 
the terms of the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Pursuant to the July 2010 Joint Motion for Partial Remand, and 
upon preliminary review of the record with respect to the 
Veteran's claim of entitlement to an effective date prior to 
August 31, 2004, for the grant of a total disability rating based 
on individual unemployability (TDIU), further development is 
required prior to final appellate review.  

In the January 2010 decision, the Board determined that an 
earlier effective date was not warranted for the grant of a TDIU.  
The Board noted that the record showed that the Veteran first met 
the minimum requirements under 38 C.F.R. § 4.16(a) as of August 
30, 2002.  Prior to August 30, 2002, the Veteran did not have a 
single service-connected disability rated at 60 percent disabling 
or more, or a combination of disabilities that brought the 
combined rating to 70 percent or more.  Thus, it was determined 
that the earliest date that the Veteran met the schedular 
requirements to be considered for a TDIU was August 30, 2002.  
The Board also considered whether a TDIU claim was raised by the 
record between August 30, 2002 (when the Veteran first met the 
jurisdictional trigger of having a single service-connected 
disability rating at 60 percent or more) and August 31, 2004 (his 
current effective date of a TDIU).  The Board concluded that VA 
treatment records for the time period were silent with regards to 
the his employability, but the Veteran admitted on his VA From 
21-8940 that he worked approximately forty hours per week from 
May 2003 through November 2004 for Lock City Sprinkler.  
Furthermore, the Veteran reported on his application for a TDIU 
that he became too disabled to work as of August 2004.  See the 
June 2007 VA Form 21-8940.  Thus, the Board determined that as 
the Veteran maintained a record of employment through August 
2004, entitlement to a TDIU was not raised by the record between 
June 17, 2004, and August 31, 2004, and an effective date prior 
to August 31, 2004 for the grant of a TDIU is not warranted.  The 
Veteran asserts that an effective date of July 1999 is warranted 
for his grant of entitlement to a TDIU.  

The Joint Motion for Partial Remand indicated that the Board 
failed to discuss the applicability of 38 C.F.R. § 4.16(b), which 
allows for an award of TDIU even though the rating requirements 
of 38 C.F.R. § 4.16(a) have not been met.  It was further 
indicated that the Board's decision was inconsistent with the 
Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
wherein the Court held that when entitlement to TDIU is raised 
during the adjudicatory process of the underlying disability or 
during the administrative appeal of the initial rating assigned 
for that disability, it is part of the claim for benefits for the 
underlying disability.  It was indicated that because the 
appellant had a pending increased rating claim for acne with 
residual scarring prior to August 2002 and the record included 
SSA and vocational rehabilitation reports indicating  that the 
Veteran was unemployable as of 1996 and 1991 due to his service-
connected disabilities, entitlement to TDIU benefits and 
effective date assignment was potentially available throughout 
the pendency of that claim.
  
In light of the Joint Remand, consideration of a TDIU prior to 
August 31, 2004, on an extraschedular basis is warranted.  38 
C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  

To date, the RO has not referred the Veteran's claim of 
entitlement to a TDIU, prior to August 31, 2004, to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of a TDIU on an extraschedular 
basis.  If a Veteran is unemployable by reason of his service-
connected disabilities, occupational background and other related 
factors, an extraschedular total rating may be assigned on the 
basis of a showing of unemployability, alone.  38 C.F.R. § 
4.16(b).  

The Board, however, is precluded from assigning a TDIU on an 
extraschedular basis in the first instance.  Bowling v. Principi, 
15 Vet. App. 1 (2001).  The authority to assign extraschedular 
ratings has been specifically delegated to the Under Secretary 
for Benefits and the Director of the Compensation and Pension 
Service, and not the Board.  

This matter is remanded for referral to the Under Secretary for 
Benefits or to the Director of Compensation and Pension Service.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 
Vet. App. 88 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an 
effective date prior to August 31, 2004, 
for the grant of a TDIU to the Under 
Secretary for Benefits or to the Director 
of Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating, prior to August 31, 
2004 pursuant to 38 C.F.R. § 4.16(b).  

2.  Thereafter, readjudicate the issue of 
entitlement to an effective date prior to 
August 31, 2004, for the grant of a TDIU, 
to include consideration of the Court's 
decision in Rice v. Shinseki, 22 Vet. App. 
447 (2009).  If the benefit sought on 
appeal is not granted, the Veteran and his 
attorney should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



